Title: Abigail Adams to Abigail Adams Smith, 17 January 1801
From: Adams, Abigail
To: Adams, Abigail (daughter of JA and AA)


				
					My dear daughter
					Washington Jan 17. 1801
				
				I received yours of the 9th and thank you for the excellent matter which it contained. Mr Shaw has not sent you any papers from hence, because the papers have not been worth transmitting, a torpor appears to have seized every person and the query what can be done? what will be done? what ought to be done? seems to be the questions, amongst the three parties, into which not only the Legislature but the Country is divided. Some are for Jefferson, some for Burr, others for making no choice, if the latter should be the case, the President will immediately refuse being considered as a candidate, the spirit of party has arisen to such a height, that it cannot be appeased by the wisest and best measures, which might however for a time have arrested the progress of it, but the devision of the federal party amongst themselves, produced the change in the administration. And from being united in support of the Government & the constitution, they became a faction in support of an individual, whom they have failed in carrying. Division has caused all the mischiefs which threaten us. Conscious that no part of this blame can justly be attached to the President, who has conducted the affairs of the nation without partiality, and without hopocricy, he retires, or rather is pushed off by a combination of circumstances as little honorary to the Country, he has so faithfully and successfully served, as I fear it will prove to their peace tranquility or happiness. For myself I have but a few more short years to remain, should my life be protracted to even three score years and ten, I cannot therefore for myself regret the change, but instead of calmness, and serenity in retirement I foresee strife and contention for my Country. Should ever that unfortunate period arrise, the President will have the satisfaction of knowing and feeling, that he did not leave his Country, for surely no obligation remains upon him to be again the

mark for calumny (intrigue), and falshood, for the rage of party vengeance to shoot at, the Country and not he, must be responsible for all that is to follow. The more genious, industry, and spirit are employed to destroy, the harder the task of saving the Country becomes; those who go about to destroy, are animated from the first by ambition and avarice, the Love of power and of money, Fear often makes them desperate at last they must be opposed by a spirit able to cope with ambition, avarice and despair itself, where is this manly and disinterested spirit to arise. is the service of our Country rendered either honorable or pleasurable, is it rewarded by gratitude or respect? let the present annals declare.
				I learn that General Hamilton is opposed to the election of Burr & has written several letters to that effect, he is also opposed to the ratification of the convention, and as he is assuredly dictator over a certain part both of house and Senate, his influence will pervade both. He may however find himself out Generaled as it respects the convention. he thinks if Jefferson is elected, he may more easily be hunted down than Burr, at least I conceive that is his motive, united to feelings that revolt at the idea of Burrs exaltation over him, thus does ambition often over shoot the mark. I readily believe that all the candid Demos, would readily compound to have things as they were. I have heard that said here. I do not chuse to express an opinion with respect to either candidate. I hope they are not sent in wrath to rule over us.
				I inclose you a Boston News Boy, in return for your N. York, tell the Coln that I received last week his letter by General Armstrong. General Gunn has been sick ever since his return from Philadelphia, so that nothing has been done though I trust all is safe.
				I shall let you know when I leave this place and I shall get on as far as New York, where I will rest a few days. Susanna has got the hooping cough, she has had it near a month, it pulls her down, but she will not I hope, have it very bad, my love to Caroline.
				Be assured my dear daughter that I am ever / Your affectionate Mother.
				
					A. Adams.
				
			